DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation of “the hologram is configured to (a) to filter colors of light incident on the optical layer and/or (b) to focus the light onto pixels of the pixel array “lacks antecedent basis.  Specifically, the original disclosure does not teach the hologram performing filtering OR focusing function as recited in the claim.  Rather, it is clear from the disclosure that both functions (color filtering and focusing) are performed by the apparatus disclosed.  It is clear the scope of the claims is broader than supported in the original disclosure.  Therefore, the claim of being able to perform either focusing OR filtering is being rejected.  
Claims 2-11 and 13-20 are rejected because their dependences upon rejected claim.  
Regarding claims 3, 4, 14 and 15, the original disclosure does not teach the first and second elliptical areas differs in refractive index and absorption constant.  
Regarding claims 5, the original disclosure does not teach elliptical areas of the plurality of elliptical areas that correspond to adjacent pixels in the pixel array at least partially overlap.  
Regarding claims 6 and 18, the original disclosure does not teach an elliptical area of the plurality of elliptical areas has a larger area than a photoreceptor area of its respective pixel.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 7-14, 17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ushiro et al (US 20090115011).
Regarding claims 1 and 12, Ushiro et al teach an optical layer for use with a pixel array, the optical layer comprising: a substrate (11) a hologram ([0087]- 84)including a plurality of elliptical areas (figure 8), wherein: each elliptical area of the plurality areas corresponds (that rays refracted is received by a pixel) to a respective pixel of the pixel array; and the hologram is configured to (a) to filter colors of light incident on the optical layer and/or (b) to focus the light onto pixels of the pixel array ([0125]- microlens and filter effect).
Regarding claims 2 and 13, Ushiro et al teach the plurality of elliptical area includes a first elliptical area and a second elliptical area; the first and the second elliptical areas at least partially overlap (figure 8).  
Regarding claims 3 and 14, Ushiro et al teach (Fig. 14) a refractive index of the first elliptical area differs from a refractive index of the second elliptical area.  
  Regarding claim 7, Ushiro et al teach (Fig. 16) an elliptical area of the plurality of elliptical areas is configured to focus a portion of the light onto a photoreceptor area of tis respective pixel. 
	Regarding claim 8, Ushiro et al teach an elliptical area of the plurality of elliptical areas is configured to focus a portion of the light onto its respective pixel at a 90 degrees chief ray angle (see figure 16 the ray perpendicular to 71 and 72).  
	Regarding claim 9, Ushiro et al teach ([0099]) elliptical areas of the plurality of elliptical areas include diffraction grating.  
	Regarding claims 10 and 17, Ushiro et al teach (figure 18) a first elliptical area of the plurality of elliptical areas includes a first diffraction grating (multiple gratings shown in figure 18); a second elliptical area of the plurality of elliptical areas includes as second diffraction grating (thinner grating shown in figure 18); and a grating pattern of the first diffraction grating is different from a grating pattern of the second diffraction grating.  
	Regarding claims 11 and 19, Ushiro et al teach (Fig. 15) the optical layer is a planar layer.  
	Regarding claim 20, Ushiro et al teach the pixel array is formed in the substrate.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK